DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 829 726 A1 to Fujioka et al. 
Fujioka et al. clearly teaches a wind power generation device and construction method for same, comprising: 
a cover part (23, see Figure 9) for the underside of a wind turbine nacelle (see Figure 8) which is formed with a number of shallow receptacle regions (delimited by dividers 23d) associated with respective turbine components for containing liquid leaked or spilled from the turbine components, wherein flow channels (indentations on dividers 23d) are provided between the receptacle regions so that liquid can flow between them. 

With regards to claim 2, Fujioka et al. discloses: 
the cover part being formed by a number of individual interconnected panels (see Figure 9) where the receptacle regions are defined in some or all of the panels. 
With regards to claim 3, Fujioka et al. discloses: 
the receptacles being defined at least in part by upstanding rims (see Figure 9). 
With regards to claim 4, Fujioka et al. discloses: 
the flow channels being constituted by regions of reduced height provided in the rims (see Figures 8 and 9). 
With regards to claim 5, Fujioka et al. discloses: 
the flow channels are provided by openings in the rims. 
With regards to claim 6, Fujioka et al. discloses: 
the panels being connected at overlapping edge regions (see paragraph [0066] and Figure 8). 
With regards to claim 9, Fujioka et al. discloses: 
a third receptacle region (see Figures 8 and 9) which in use lies beneath one more hydraulic accumulators. 
With regards to claim 10, Fujioka et al. discloses: 
each receptacle region being dimensioned to receive between 100 and 400 liters of liquid. 
With regards to claim 11, Fujioka et al. discloses: 
the receptacle regions being dimensioned to receive in combined total at least 1,000 liters of liquid. 

With regards to claim 13, Fujioka et al. discloses: 
a wind turbine nacelle having a cover part according to paragraph 4 above. 
With regards to claim 14, Fujioka et al. discloses: 
a wind turbine having a nacelle fitted with a cover part according to paragraph 4 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 829 726 A1 to Fujioka et al. in view of U.S. Patent Application Publication No. 2013/0001017 A1 to Saenz de Ugarte Sevilla et al. 
Fujioka et al. discloses a wind power generation device and construction method for same as described above (see paragraph 4). 
However, it fails to disclose a first receptacle region which in use lies beneath a gearbox. 
Saenz de Ugarte Sevilla et al. discloses an oil level maintenance system, comprising: 
a first receptacle region (see Figure 1) which in use lies beneath a gearbox (3). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the alignment of a gearbox with a particular receptacle region as disclosed by Saenz de Ugarte Sevilla et al. on the wind power generation device disclosed by Fujioka et al. for the purpose of receiving the leaked or spilled liquid from a gearbox. 
With regards to claim 8, Saenz de Ugarte Sevilla et al. discloses: 
a second receptacle region (see Figure 2) which in use lies beneath a generator (4). 
With regards to claim 12, Saenz de Ugarte Sevilla et al. discloses: 
the receptacle regions being provided with drain holes (9.1) fitted with plugs or valves (see Figure 2) to allow liquid to be drained therefrom. 
With regards to claim 15, Fujioka et al. in view of Saenz de Ugarte Sevilla et al. disclose: 
a wind turbine (see Figure 1 of Fujioka et al.) having a nacelle (20) in which are disposed operative components including a gearbox (3 of Saenz de Ugarte Sevilla et al.) and generator (10 of Fujioka et al.; 4 of Saenz de Ugarte Sevilla et al.), wherein a nacelle cover is provided having a bottom cover part (see Figures 8 and 9 of Fujioka et al.) which is formed with a number of shallow receptacle regions including regions which underlie respectively the gearbox and generator, and wherein flow channels are provided between the receptacle regions so that liquid can flow between them. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 17, 2021